Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending.  Note that, Applicant’s amendment and arguments filed December 2, 2022, have been entered. 
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on December 2, 2022, is acknowledged.
  Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al (US 2015/0080561).  
Torres et al teach laundry care compositions which are laundry detergent compositions.  The composition can be in the form of a liquid, etc.  See Abstract.  The composition may contain a bleach agent in amounts from 0.1 to 25% by weight and includes sources of hydrogen peroxide, etc.  See paras. 239-250.  Additionally, the composition comprises a surfactant such as nonionic, anionic, etc., which is present in amounts from 0.1% to 60% by weight.  See paras. 253-260.  Builders may be used in the composition in amounts of at least 1% by weight, preferably from 2% to 60% by weight.  See pars. 267-269.  The composition may contain a solvent system containing water alone or mixtures of organic solvents either without or preferably with water.  Suitable organic solvents include glycerol, etc.  The solvent systems are typically present at levels from 0.1% to 98% by weight.  The composition typically contains no more than 20% by weight of water, preferably no more than 15% by weight of water.  See paras. 289-293.  Torres et al teach that any conventional packaging may be used and the packaging may be fully or partially transparent so that the consumer can see the  color of the product.  See para. 320.  
Torres et al do not teach, with sufficient specificity, a composition containing a peroxide, a builder, a surfactant, a peroxide stabilizer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a peroxide, a builder, a surfactant, a peroxide stabilizer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Torres et al suggest a composition containing a peroxide, a builder, a surfactant, a peroxide stabilizer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Claims 2, 3, 5, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al (US 2015/0080561) as applied to claims 1, 4, and 6-8 above, and further in view of GB 2,544,470.
Torres et al are relied upon as set forth above.  However, Torres et al do not teach the use of an anionic surfactant which is a vegetable fatty acid potassium soap, hydrogen peroxide, or the specific amount of builder as recited by the instant claims.  
‘470 teaches a laundry composition that contains from 2wt% to 10wt% anionic soap surfactant, from 0.5 wt% to 2.5 wt% alkyl sulphate, from 0.1 to 2 wt% of carboxy methyl cellulose, and from 2 to 12 wt% of hydrogen peroxide.  See Abstract.  Suitable anionic soap surfactants are the alkali metal soaps containing from about 8 to about 24 carbon atoms, wherein suitable fatty acids can be obtained from natural sources such as palm oil, coconut oil, soybean oil, etc.  See page 2, lines 1-25.  The composition may contain a builder such as alkali metal bicarbonates, etc., in amounts 0.1 to 80% by weight.  See pages 9-11.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use hydrogen peroxide in the composition taught by Torres et al, with a reasonable expectation of success, because ‘470 teaches the use of hydrogen peroxide in a similar composition and further, Torres et al teach the of various sources of hydrogen peroxide in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a vegetable fatty acid potassium soap in the composition taught by Torres et al, with a reasonable expectation of success, because ‘470 teaches the use a vegetable fatty acid potassium soap as an anionic surfactant in a similar composition and further, Torres et al teach the of various anionic surfactants in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a builder such as sodium bicarbonate in the composition taught by Torres in an amount, for example, of 70% by weight, with a reasonable expectation of success, because ‘470 teaches the use of a builder such as sodium bicarbonate in a similar composition in an amount, for example, of 70% by weight, and further, Torres et al teach the use of builders in general in broad amounts.  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al (US 2015/0080561) in view of GB 2,544,470 as applied to claims 1-12 above, and further in view of WO2015/051864.
Torres et al are relied upon as set forth above.  However, Torres et al do not teach the specific container and cloth in conjunction with a cleaning composition as recited by the instant claims.  
‘864 teaches a set for surface treatment comprising a textile fabric and a container which holds a liquid.  The textile fabric comprises microfibers which may be polyesters, etc. (i.e., nonwoven).  See Abstract and See claims 1-10.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the composition as taught by Torres et al in conjunction with the container and textile fabric as taught by ‘864, with a reasonable expectation of success, because ‘864 teaches the use of a container and textile fabric to hold and apply a similar cleaning composition and further, Torres et al teach the use of any conventional container to hold the cleaning composition in general.  Note that, the Examiner asserts that “wherein he cleaning cloth covers the opening and the sealing lid is closed over the cleaning cloth, securing the cleaning cloth to the container” as recited by the instant claims is merely an intended use of the cleaning cloth and not read as a patentable limitation.  The Examiner asserts that the lid and cloth as taught by ‘864 are capable of having this particular configuration as recited by the instant claims.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/December 15, 2022